department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-146143-08 date date internal_revenue_service number release date index number ------------------------------ ------------------------ ------------------------------------ -------------------------------- legend company ----------------------------------------------------------- -------------------------------- common parent ---------------------------------------- state esop -------------------------------------------------------------------------------------------------- ---------------- --------------------------------------------------------------------------------- family ceo trust a b c d --------------------------------------------------------------------------------- ---------------- ------------------------------- -------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- ----------------------------------- ------------------------- ---------------------- ------- -------------------------- plr-146143-08 e f g dear ------------- -------- -------------------------- ------- this letter responds to a letter dated date submitted on behalf of company by its authorized representative requesting rulings under sec_1361 of the internal_revenue_code facts the information submitted states that company was incorporated on a under the laws of state company was formed to serve as a holding_company for several directly and indirectly owned subsidiaries subsidiaries including common parent company has issued both voting and non-voting common_stock and represents that all shares of company stock have identical rights to operating and liquidating distributions company elected to be treated as an s_corporation effective a and intends to make elections under sec_1361 to treat most of the subsidiaries as qualified subchapter_s subsidiaries qsubs effective b common parent was previously the common parent of the other subsidiaries as a result of certain events occurring into c common parent was restructured through a redemption transaction redemption that resulted in common parent being owned by family the esop and two other stock plans later incident to company’s formation on a the shareholders of common parent exchanged their stock in common parent for stock in company and common parent became a wholly-owned subsidiary of company to ensure that the terms of the redemption were fair to the esop and the two other stock plans plans common parent engaged an independent fiduciary to review and evaluate the redemption on behalf of the plans to ensure that the value of stock shares held by the plans would not be diminished by the effects of the redemption the fiduciary insisted that the plans’ participants be guaranteed a floor redemption price of dollar_figuree per share through f floor price agreement and that the valuation of such stock be on a marketable minority interest basis valuation the floor price agreement and the valuation methodology provisions were adopted by the plans later the two other stock plans were merged into the esop as of d thus all valuations of the esop shares of company stock are to reflect the value of shares as determined by an independent_appraiser plr-146143-08 among its provisions the esop provides that it shall distribute benefits to participants at stated periods of time for termination of employment retirement disability or death the esop also provides for distributions to participants for in-service diversification whereby participants may elect to diversify upon reaching a certain age with a certain number of years of participation in the esop under the esop any distribution of a participant’s benefit may be made in cash in company stock or in both however the esop requires that any company stock distributed to a participant be immediately resold to company in g common parent entered into split-dollar insurance agreements with ceo and trust both of which are shareholders of company common parent is obligated to pay the premiums on the policies and ceo and trust are obligated to pay common parent an amount equal to the annual cost of the life_insurance protection under their respective policies upon the death of the life insured under each policy common parent has the right to receive a portion of the proceeds of the policy equal to the total amount of premiums_paid by common parent if a policy is terminated prior to the death of the life insured common parent will be paid an amount equal to the lesser_of the amount of premiums_paid by common parent or the cash_surrender_value of the policy the policies will terminate at the option of common parent if ceo ceases to be an employee company requested rulings that it will not be considered to have a second class of stock in violation of sec_1361 solely as a result of the existence of the provisions or the split-dollar insurance agreements law analysis sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation that has more than one class of stock does not qualify as a small_business_corporation except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively plr-146143-08 the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 and sec_1_1361-1 although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances sec_1_1361-1 provides in part that redemption agreements are disregarded in determining whether a corporation's outstanding shares of stock confer identical distribution and liquidation rights unless a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 and sec_1_1361-1 and the agreement establishes a purchase_price that at the time the agreement is entered into is significantly in excess of or below the fair_market_value of the stock agreements that provide for the purchase or redemption of stock at book_value or at a price between fair_market_value and book_value are not considered to establish a price that is significantly in excess of or below fair_market_value of the stock and thus are disregarded in determining whether the outstanding shares of stock confer identical rights sec_1_1361-1 provides that bona_fide agreements to redeem or purchase stock at the time of death divorce disability or termination of employment are disregarded in determining whether a corporation's shares of stock confer identical rights in addition if stock that is substantially nonvested within the meaning of sec_1_83-3 is treated as outstanding under these regulations the forfeiture provisions that cause the stock to be substantially nonvested are disregarded furthermore the commissioner may provide by revenue_ruling or other published guidance that other types of bona_fide agreements to redeem or purchase stock are disregarded regarding the esop and its distribution provisions company's agreement to redeem stock is activated by a participant’s termination of employment retirement disability death or in-service diversification under sec_1_1361-1 agreements to redeem stock upon termination of employment are disregarded in disregarding agreements that provide for redemptions upon termination of employment sec_1_1361-1 in effect distinguishes between redemption agreements for stock of employee shareholders and redemption agreements for stock of investor shareholders in this case the shareholders whose stock is to be redeemed are employee shareholders rather than investor shareholders though specifically referencing redemptions upon termination of employment as well as death divorce and disability sec_1 l iii b also anticipates that other types of bona_fide agreements to redeem stock plr-146143-08 may be disregarded by the service in addition a redemption agreement is disregarded under sec_1_1361-1 where the principal purpose of an agreement is not to avoid the one class of stock requirement or the agreement sets a purchase_price that does not greatly vary from the fair_market_value of the stock regarding the split-dollar insurance agreements because the agreements provide that at the time common parent pays the premiums ceo and trust must pay common parent an amount equal to the annual cost of the insurance protection the split-dollar insurance agreements do not alter rights to distribution and liquidation proceeds relating to company stock conclusions based on the facts submitted and representations made we conclude that the provisions will be disregarded in determining whether the outstanding shares of company stock confer identical rights therefore for purposes of sec_1361 company will not be considered as having more than one class of stock as a result of the provisions in addition we conclude that common parent’s split-dollar insurance agreements are not a vehicle to circumvent the one class of stock requirement for company therefore for purposes of sec_1361 company will not be considered as having more than one class of stock as a result of the split-dollar insurance agreements between common parent and ceo or trust except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the foregoing facts specifically we express or imply no opinion on whether company's s_corporation_election is valid under sec_1362 or whether the subsidiaries qualify as qsubs under sec_1361 in addition we express or imply no opinion on whether the esop is qualified under sec_401 or whether the redemption of the esop shares under the provisions may violate the nondiscrimination requirements of sec_401 pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to company’s authorized representative plr-146143-08 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely s leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
